Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 9/23/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on9/23/2020 has been entered.

Priority
This application, 15/503823 filed 2/14/2017 claims benefit of PCT/US15/051772 filed 9/23/15, claims benefit of 62/053923 filed 9/23/2014. 

Status of Claims
Claims 1-53, 55-59, 61-68, 71, 74, 76-9 were previously canceled. Claims 60, 97 and 99 are canceled. Claims 54 and 92 are amended. Claim 100 is new. Claims 54, 69, 70, 72, 73, 75 and 90-96, 98 and 100 are examined. 

Rejections withdrawn



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “configure to” is not clear as to how the microporous substrate has been modified to facilitate a substantially uniform fluid front as at least a portion of the volume traverses the microporous substrate in the direction of flow.  The metes and bounds of the microporous substrate cannot be determined.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 54, 69, 70, 72, 73, 75 and 90-96, 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US PGP 2005/0277202; previously cited). 
Fleming discloses a fluid inlet (para 33, 71, cf para 72 “This embodiment differs from FIGS. 1-7 in that housing 122 includes an additional opening in the form of a liquid entry port 212 which extends through the housing and opens over chromatography strip 24 distal to the termination of collection member 80. Port 212 is suitably positioned between windows 144 and 146, so that it will be external of the mouth when device 120 is positioned in the mouth for collection of oral fluids. The width of port 212 tapers as it extends internally in the housing, and it is suitable for introducing reagents such as conjugate, chase buffer, or solubilizing buffer to strip 24. The operation of device 120 is otherwise the same as described in connection with FIGS. 1-8”). 
Fleming discloses a sample region (para 63, indicator lines 92, 94, 96, see Fig 13) disposed within the device in fluidic communication with the fluid inlet (para 73 collection member #80 traverses the nose of the device #40 and the inlet port) and shaped to receive a volume of the fluidic sample). 
The Office interprets the limitation of passive valve metering mechanism that controls fluid flow between the fluid inlet and the first sample region in light of the specification wherein the passive valve comprises one or more geometric features that constrain the flow of the volume into the sample region (specification, para 10, “the device further comprises a metering mechanism that controls fluid flow between the fluid inlet and the sample region. In some embodiments, the metering mechanism comprises a passive valve, or an active valve, or a combination thereof. In some embodiments, the passive valve comprises one or more geometric features that constrain the flow of the volume into the sample region”). Fleming discloses a metering mechanism that controls fluid flow between the fluid inlet and the sample region ( 1: Fig 11 – 12, the strip #82 passively acts to limit flow. 2: para 11, Fleming discloses use of a removable barrier to limit flow). The Office notes that the device of Fleming meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation of controls fluid flow between the fluid inlet and the sample region. 

The embodiment disclosed by Fig 13 fails to disclose a fluid reservoir as described by claim 54.  However, in another embodiment, Fleming discloses a fluid reservoir disposed within the device and in fluidic communication with the sample region (Fig 9 and 10 #212, para 72) the fluid reservoir containing a transfer fluid which when transferred to the sample region is capable of hydrating a reagent disposed within the sample region, washing the detection substrate during operation of the device (para 72, “The width of port 212 tapers as it extends internally in the housing, and it is suitable for introducing reagents such as conjugate, chase buffer, or solubilizing buffer to strip 24. The operation of device 120 is otherwise the same as described in connection with FIGS. 1-8.”). The device of Fleming meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation of hydrating a reagent disposed within the sample region, washing the detection substrate during operation of the device. 
Regarding claims 54 and 92, Fleming discloses second sample region disposed between, and in fluidic communication with, the inlet and the first sample region, wherein the second sample region comprises at least one transducer configured to detect an energy property of the fluidic sample and generate a second sample reading and both regions are fluidically coupled via a passage (para 79 and 80, electrode #404 and indicator line 94 is disposed between the sample inlet #82 and first detection region #92). The Office notes that osmolarity detector of claim 54 is interpreted in light of the specification as a 
Regarding claim 100, Fleming teaches a conductivity detector where one of skill in the art would recognize as being simply inversely proportional to the impedance measurement described by claim 100.  The device of Fleming meets the structural limitations of claim 54 and 100 and would be therefore be capable of meeting the functional limitation of detecting an impedance.  


One of skill in the art at the time of the filing date would have found it obvious to combine Fleming’s embodiment of a device having fluid reservoir and transfer fluid (Fig 9 and 10) with Flemings embodiment of a device having sample regions (Fig 11 -13) because the embodiment of Fig 11 – 13 describes the use of conjugate solution (para 78) and Flemings embodiment of the fluid reservoir and transfer fluid teaches that it is useful to provide a reservoir to apply the conjugate solutions (para 72) as well as second sample region having a transducer for detecting an energy property of the sample indicative of osmolarity (para 80).  Furthermore Fleming teaches that the housing may have liquid ports (para 19, “The housing may also include a liquid port through which substances can be introduced through the housing on to the lateral flow member and/or the collection member”). One of skill in the art would have an expectation of success in combining these teachings because they are drawn to the analogous art of immunoassay devices.  

Regarding claim 69, Fleming discloses the detection substrate comprises a microporous substrate, and, during operation, at least a portion of the volume traverses the microporous substrate (para 54, .a test sample suspected of containing an analyte flows (for example by capillary action) through the strip (which is frequently made of materials such as paper or nitrocellulose)). The Office notes that the microporous substrate of Fleming comprises one of more serpentine channels (para 85, Fig 15 where the flow channel follows a serpentine path from #550 to #554 to 556a for example). The microporous substrate of Fleming meets all the structural limitations of claim 69 and would therefore be capable of meeting the functional limitation of acting as a fluidic delay and path for sample transfer. 
Regarding claim 70, Fleming discloses a microporous substrate (para 54) has a geometry configured to facilitate a substantially uniform fluid front as at least a portion of the volume traverses the microporous substrate in the direction of flow (para 62, liquid flows in a path from the tip). The device of Fleming meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation of facilitate a substantially uniform fluid front as at least a portion of the volume traverses the microporous substrate in the direction of flow. 
Regarding claim 72, Fleming discloses the microporous substrate comprises a plurality of apertures to facilitate the substantially uniform fluid front (para 54, a test sample suspected of containing an analyte flows (for example by capillary action) through the strip (which is frequently made of materials such as paper or nitrocellulose)). The Office notes that the pores in paper or nitrocellulose comprises a plurality of pores or apertures. The device of Fleming meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation of facilitate a substantially uniform fluid front. 
Regarding claim 75, Fleming discloses the detection substrate further comprises a second binder capable of binding the one or more analytes if present in the volume, wherein the second binder 
Regarding claim 90, Fleming discloses the fluid inlet is a vertical inlet comprising a valve and adjacent to a horizontal flow of the fluidic sample from a sample tip shaped to receive a volume of the fluidic sample and is located after the tip (starting at para 72, Fig 9 and 10, inlet 212 leads to a constriction which behaves as a passive valve. Inlet 212 is vertical relative to the sample flow path along #80).  Note, the Office interprets the terms vertical and horizontal as a relative orientation.  
Regarding claim 91, Fleming discloses reservoir is disposed on a carrier comprising a microfluidic reservoir to delay flow or trap bubbles (Fig 9 and 10, reservoir #212). This port provides a reservoir for fluid to accumulate when added to port 212 until the fluid is removed into the strip by capillary action. The device of Fleming meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation of delay the flow. Furthermore, any bubble present in the fluid would be trapped from progressing along strip #80 because such bubbles would be able to rise to the top of the reservoir and escape. 
Regarding claims 96, Fleming discloses the fluid reservoir is partitioned to hold more than one of a transfer buffer, wash fluid, transfer fluid, sample fluid, gas, or air (para 72 inter alia Fig 9, #212, fluid applied to port 212 will collect in the bottom of the port, and displaced air will collect above it). 
Regarding claim 93, Fleming discloses wherein the microporous substrate further comprises overflow channels adjacent to the valve (para 72, Fig 9, upper aspect of port #212). When port #212 overflows, the fluid is channeled over the edge of the upper aspect of port #212. This over flow channel is adjacent to the passive valve at the constriction at the lower end of port #212. 
. 



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US PGP 2005/0277202; previously cited) as applied to claim 54 in further view of Wakeley (US PGP 2012/0270225; previously cited). 
Fleming discloses the limitations of claims 54, but fails to disclose a plunger. 
The Office interprets the limitation of passive valve metering mechanism that controls fluid flow between the fluid inlet and the first sample region in light of the specification wherein the passive valve comprises one or more geometric features that constrain the flow of the volume into the sample region (specification, para 10, “the device further comprises a metering mechanism that controls fluid flow 
Wakeley, in the art of bioassay devices, discloses use of a plunger to provide a positive pressure to move fluids and samples through the device (para 132 and 121, “the plunger (49) is operated, for example manually, although it may be arranged to be carried out automatically, if the device is disposed within a suitable apparatus. In some cases, it may be preferable to first draw up the plunger (49) so as to cause the contents of the well (41) including the amplification product, to be drawn back in the direction of the well (48) where it mixes with the diluent. The plunger (49) is then depressed. When this occurs, diluent (48) passes out of the reservoir (47) along the channel (46) and floods the well (41)”). In this case the plunger of Wakeley push fluid from the reservoir (Fig 2 #47) past a channel (Fig 2, #46) where such channel being sectionally smaller than the reservoir is a passive valve. The Office notes that the plunger of Wakeley is situated upstream of the reaction well. In making the combination of Wakeley and Fleming, one of skill in the art would find it obvious to locate the plunger at the inlet port upstream of the sample regions and passive valve of Fleming. The Office notes that the insertion of a plunger into a cylinder ordinarily introduces an air pocket which, when compressed, would introduce an air pulse. The device of Wakeley meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation creating an air pulse to push the volume past the passive valve. 
One of skill in the art at the time of the filing date would have found it obvious to substitute Wakeley’s plunger design for the static inlet port of Fleming because Fleming teaches the port generically as a liquid entry port (para 72) and Wakeley discloses use of a plunger that provides the advantage of sealing the underlying reservoir from the environment (para 119). Where Fleming 

Response to Arguments
Applicant asserts (response p 6) that Fleming fails to teach the newly added limitation of a second sample region as set for in the previous claim 60 with the additional limitation of configured to detect an energy property indicative of osmolarity.  However, this newly added limitation is rejected for reasons cited herein. 
Applicant asserts (p 6-7) the Wakeley fails to cure the deficiencies of Fleming in the rejection of base claim 54.  Wakeley was relied on for disclosure of a plunger and not to cure the supposed deficiencies of Fleming’s teaching of the base claim.  Moreover, Fleming is not deficient in the rejection of claim 54 for reasons cited herein.  
Applicant’s arguments have been fully considered but not found persuasive.

Conclusion
All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Moerschell/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641